DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 and 16-28 in the reply filed on June 3, 2022 is acknowledged.  The traversal is on the ground(s) that (1) that the Office has not met its burden under section 803 and (2) unity of invention has to be considered in the first place only in relation to the independent claims in an international application and not the dependent claims. 
This is not found persuasive because with respect to (1), as discussed in MPEP 801, chapter 800 of the MPEP is limited to a discussion of the subjects of restriction and double patenting as it relates to national applications filed under 35 U.S.C. 111(a). The discussion of unity of invention under the Patent Cooperation Treaty Articles and Rules as it is applied in applications entering the National Stage under 35 U.S.C. 371 is covered in MPEP Chapter 1800. As this application is a national stage application under 35 U.S.C. 371, Chapter 800, and consequently section 803, is not applicable. With respect to (2), MPEP 1850(II) states that by "dependent" claim is meant a claim which contains all the features of one or more other claims and contains a reference, preferably at the beginning, to the other claim or claims and then states the additional features claimed (PCT Rule 6.4). The examiner should bear in mind that a claim may also contain a reference to another claim even if it is not a dependent claim as defined in PCT rule 6.4. One example of this is a claim referring to a claim of a different category (for example, "Process for the manufacture of the product of claim  1 ..."). Therefore, claim 12 is not a dependent claim as alleged and unity of invention has been considered only in relation to the independent claims as required.
The requirement is still deemed proper and is therefore made FINAL.

Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 3, 2022.

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 12-15 are withdrawn and claims 16-18 are new, resulting in claims 1-11 and 16-18 pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 19, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9, 11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanai (JP 2003-286663)1 in view of Horiguchi (US 2006/0234587) and Kaneko (JP 2018-003181)1.
With respect to claims 1, 7-8, and 11, Yanai teaches an artificial leather composed of a fiber entanglement containing ultrafine fibers (fibers (A)) having a single fiber fineness of 1.1 dtex or less and a polymer elastic body (elastic polymer), the surface of which is brushed (napped) (paragraph [0004]). The artificial leather comprises a latent crimp-expressing polyester composite fiber in which two types of polytrimethylene terephthalates having an intrinsic viscosity difference of 0.05 to 0.40 (dl/g) are compounded side by side with each other (paragraphs [0004]-[0006]). It is most preferable to use 100% of the ultrafine fibers (fibers (A)) to form a fiber entanglement, but 50 mass% or less, preferably 30% by mass or less, more preferably 10% by mass or less of other fibers (fibers (B)) may be mixed to form a fiber entanglement (paragraph [0012]).
The fineness of the crimped fibers (fibers (A)) range of Yanai substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected form the overlapping portion of the range taught by Yanai, because overlapping ranges have been held to establish prima facie obviousness.
Yanai is silent as to the other fibers (fibers (B)) having an average fineness of less than 0.6 dtex.
Horiguchi teaches a nonwoven fabric containing ultrafine fiber particularly suitable as the base sheet of a leather-like sheet (paragraph [0001]). The ultrafine fibers are fibers with a fineness of 0.0001 to 0.5 dtex (paragraph [0026]). It is not preferable that the fiber fineness is less than 0.0001 dtex since the strength would decline, and it is not preferable that the fiber fineness is more than 0.5 dtex since the hand would become hard and the entanglement is insufficient making the surface appear poor (paragraph [0026]). Fibers with finenesses outside said range can also be contained to such an extent that the effects of the invention are not impaired (paragraph [0026]).
Since both Yanai and Horiguchi teach ultrafine fiber nonwoven fabrics for use as an artificial leather base, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the other fibers (fibers (B)) of Yanai to have a fineness of 0.0001 dtex to 0.5 dtex in order to provide a leather base that is sufficiently strong, yet still soft of hand and sufficient in surface appearance.
Yanai in view of Horiguchi is silent as to the ultrafine fibers (fibers (A)) being filaments. Yanai teaches the side-by-side multifilaments are cut to a length of 5 mm (paragraph [0029]).
Kaneko teaches an artificial leather having excellent stretchability and high peeling strength between a base material layer and a resin layer (paragraph [0001]). The artificial leather is composed of ultrafine fibers having an average single fiber diameter of 0.1 to 10 microns and a porous elastic polymer (paragraph [0009]). The ultrafine fibers have crimps (paragraph [0009]) and have two different types of polyesters with a difference in intrinsic viscosity attached side by side along the fiber length direction (paragraphs [0011], [0027]). The nonwoven fabric constituting the base material layer of the artificial leather is either a short-fiber nonwoven fabric or a long-fiber nonwoven fabric (paragraph [0037]).
Since both Yanai in view of Horiguchi and Kaneko teach nonwoven artificial base fabrics comprising side-by-side latent crimp fibers of similar fineness comprising polyesters with a similar difference in intrinsic viscosity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the short fiber nonwoven used in Yanai in view of Horiguchi for the long fiber nonwoven disclosed in Kaneko, because Kaneko teaches both short fiber and long fiber nonwovens made of the fibers described above are suitable for an artificial leather base material, and the predictable results of an artificial leather with stretchability and excellent hand is achieved. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).

With respect to claims 2-3, Yanai in view of Horiguchi and Kaneko teaches all the limitations of claim 1 above.
Yanai in view of Horiguchi is silent as to the ultrafine fibers (fibers (A)) having an average curvature of 10% or more, preferably 15% or more.
Kaneko teaches an artificial leather having excellent stretchability and high peeling strength between a base material layer and a resin layer (paragraph [0001]). The artificial leather is composed of ultrafine fibers having an average single fiber diameter of 0.1 to 10 microns and a porous elastic polymer (paragraph [0009]). The ultrafine fibers have crimps (paragraph [0009]) and have two different types of polyesters with a difference in intrinsic viscosity attached side by side along the fiber length direction (paragraphs [0011], [0027]). The radius of the coiled crimps is preferably and arc of 5 to 100 microns, more preferably 90 microns or less, and further preferably 85 microns or less (paragraph [0046]). When the radius is larger than 100 microns, the crimping becomes weak and sufficient peeling strength and stretchability cannot be obtained (paragraph [0046]). When the radius is smaller than 5 microns crimping becomes strong and the napped layer cannot be formed on the surface of the based material layer such that a sufficient anchoring effect cannot be obtained and the peeling strength of the base material layer is inferior (paragraph [0046]).
According to paragraph [0108] of the instant specification, the average curvature is calculated using the formula: average curvature (%) = A (microns)/100 (microns) * 100. In the Figures it is clear that A represents the radius of curvature. Therefore, the curvature of Kaneko is 5-100%, more preferably 90% or less, further preferably 85% or less.
The curvature range of Kaneko substantially overlaps the claimed range in the instant claims 2-3. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kaneko, because overlapping ranges have been held to establish prima facie obviousness.
Since both Yanai in view of Horiguchi and Kaneko teach nonwoven artificial base fabrics comprising side-by-side latent crimp fibers of similar fineness comprising polyesters with a similar difference in intrinsic viscosity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the crimped ultrafine fibers (fibers (A)) of Yanai in view of Horiguchi to have a curvature of 5-100%, preferably 90% or less, further preferably 85% or less, in order to provide an artificial leather with sufficient elongation and peel strength.
In the alternative, it would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the curvature of the crimped ultrafine fiber (fiber (A)) to include the claimed range. One would have been motivated to provide a curvature with strong peeling strength and stretchability. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).
	
	
With respect to claim 4, Yanai in view of Horiguchi and Kaneko teaches all the limitations of claim 3 above. Both Yanai and Horiguchi are silent as to the other fibers (fibers (B)) being crimped, therefore it is reasonable to presume the other fibers (fibers (B)) have no curvature (i.e., 0%).

With respect to claim 5, Yanai in view of Horiguchi and Kaneko teaches all the limitations of claim 4 above.
Yanai is silent as to the other fibers (fibers (B)) being staple fibers with an average fiber length of less than 100 mm.
Horiguchi teaches a nonwoven fabric containing ultrafine fiber particularly suitable as the base sheet of a leather-like sheet (paragraph [0001]). The nonwoven fabric preferably contains staple fibers in view of excellent quality and hand and the length should be 10 cm or less, considering productivity and the hand of the obtained fabric (paragraph [0036]). Fibers with a fiber length of more than 10 cm can also be contained (paragraph [0036]).
Since both Yanai and Horiguchi teach ultrafine fiber nonwoven fabrics for use as an artificial leather base, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the other fibers (fibers (B)) of Yanai to be staple fibers with a length of 10 cm or less in order to provide an artificial leather with excellent quality and hand.

With respect to claim 6, Yanai in view of Horiguchi and Kaneko teaches all the limitations of claim 3 above. Yanai further teaches the ultrafine latent crimp polyester fiber (fiber (A)) has an intrinsic viscosity difference of 0.05 to 0.40 (dl/g) (paragraph [0006]) and is a side-by-side type fiber (paragraph [0016]).

With respect to claim 9, Yanai in view of Horiguchi and Kaneko teaches all the limitations of claim 8 above. Yanai further teaches an example where the stretchability of the artificial leather was 10% or more in both directions (paragraphs [0027]-[0031]).
Yanai in view of Horiguchi and Kaneko teaches the claimed invention above but does not expressly teach the elongation measured when a load of 1 kg is applied thereto for 5 minutes. It is reasonable to presume that the elongation measured by the claimed method is inherent to Yanai in view of Horiguchi and Kaneko. Support for said presumption is found in that Yanai in view of Horiguchi teaches the same structure of the claimed invention recited in claims 1 and 7-8 (see rejections above) as well as teaches an elongation range that significantly overlaps the claimed range. Therefore, the artificial leather of Yanai in view of Horiguchi and Kaneko is expected to have the same properties of the claimed invention.

With respect to claims 16-17, Yanai teaches an artificial leather composed of a fiber entanglement containing ultrafine fibers (fibers (A)) having a single fiber fineness of 1.1 dtex or less and a polymer elastic body (elastic polymer), the surface of which is brushed (napped) (paragraph [0004]). The artificial leather comprises a latent crimp-expressing polyester composite fiber in which two types of polytrimethylene terephthalates having an intrinsic viscosity difference of 0.05 to 0.40 (dl/g) are compounded side by side with each other (paragraphs [0004]-[0006]). It is most preferable to use 100% of the ultrafine fibers (fibers (A)) to form a fiber entanglement, but 50 mass% or less, preferably 30% by mass or less, more preferably 10% by mass or less of other fibers (fibers (B)) may be mixed to form a fiber entanglement (paragraph [0012]).
The fineness of the crimped fibers (fibers (A)) range of Yanai substantially overlaps the claimed range in the instant claim 16. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected form the overlapping portion of the range taught by Yanai, because overlapping ranges have been held to establish prima facie obviousness.
Yanai is silent as to the other fibers (fibers (B)) having an average fineness of less than 0.6 dtex and an average fiber length of less than 100 mm.
Horiguchi teaches a nonwoven fabric containing ultrafine fiber particularly suitable as the base sheet of a leather-like sheet (paragraph [0001]). The ultrafine fibers are fibers with a fineness of 0.0001 to 0.5 dtex (paragraph [0026]). It is not preferably that the fiber fineness is less than 0.0001 dtex since the strength would decline, and it is not preferable that the fiber fineness is more than 0.5 dtex since the hand would become hard and the entanglement is insufficient making the surface appear poor (paragraph [0026]). Fibers with finenesses outside said range can also be contained to such an extent that the effects of the invention are not impaired (paragraph [0026]). The nonwoven fabric preferably contains staple fibers in view of excellent quality and hand and the length should be 10 cm or less, considering productivity and the hand of the obtained fabric (paragraph [0036]). Fibers with a fiber length of more than 10 cm can also be contained (paragraph [0036]).
Since both Yanai and Horiguchi teach ultrafine fiber nonwoven fabrics for use as an artificial leather base, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the other fibers (fibers (B)) of Yanai to have a fineness of 0.0001 dtex to 0.5 dtex and a staple fiber length of 10 cm or less in order to provide a leather base that is sufficiently strong, yet still soft of hand and sufficient in surface appearance with excellent quality and hand.
Yanai in view of Horiguchi is silent as to the ultrafine fibers (fibers (A)) being filaments. Yanai teaches the side-by-side multifilaments are cut to a length of 5 mm (paragraph [0029]).
Kaneko teaches an artificial leather having excellent stretchability and high peeling strength between a base material layer and a resin layer (paragraph [0001]). The artificial leather is composed of ultrafine fibers having an average single fiber diameter of 0.1 to 10 microns and a porous elastic polymer (paragraph [0009]). The ultrafine fibers have crimps (paragraph [0009]) and have two different types of polyesters with a difference in intrinsic viscosity attached side by side along the fiber length direction (paragraphs [0011], [0027]). The nonwoven fabric constituting the base material layer of the artificial leather is either a short-fiber nonwoven fabric or a long-fiber nonwoven fabric (paragraph [0037]).
Since both Yanai in view of Horiguchi and Kaneko teach nonwoven artificial base fabrics comprising side-by-side latent crimp fibers of similar fineness comprising polyesters with a similar difference in intrinsic viscosity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the short fiber nonwoven used in Yanai in view of Horiguchi for the long fiber nonwoven disclosed in Kaneko, because Kaneko teaches both short fiber and long fiber nonwovens made of the fibers described above are suitable for an artificial leather base material, and the predictable results of an artificial leather with stretchability and excellent hand is achieved. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).

With respect to claim 18, Yanai in view of Horiguchi and Kaneko teaches all the limitations of claim 16 above. Yanai further teaches a water-dispersed polyurethane may be used as the polymer elastic body (paragraphs [0022]-[0023]).
		
	
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanai (JP 2003-286663)2  in view of Horiguchi (US 2006/0234587) and Kaneko (JP 2018-003181)1 as applied to claim 1 above, and further in view of Morishima (US 6716776).
With respect to claim 10, Yanai in view of Horiguchi and Kaneko teaches all the limitations of claim 1 above. Yanai further teaches a water-dispersed polyurethane may be used as the polymer elastic body (paragraphs [0022]-[0023]). The most preferable impregnation rate of the polymer elastic body is 5 to 15% by mass (paragraph [0023]).
The impregnation rate of the elastic body range of Yanai substantially overlaps the claimed range in the instant claim 10. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Yanai, because overlapping ranges have been held to establish prima facie obviousness.
Yanai in view of Horiguchi and Kaneko is silent as to an average void area in a cross section in a thickness direction thereof being 300 to 1000 microns squared.
Morishima teaches a nonwoven fabric made from filaments with which it is possible to prepare an artificial leather as a full-grain artificial leather which exhibits both softness and full and tight handling property of natural leather while also having no bucking creases upon folding and being resistant to formation of buckling creases (col. 2, lines 26-36). The average area of space in any cross-section of the nonwoven fabric made of filaments is limited to 300 microns squared at most, and at least 70 microns squared, in order to prevent bucking creases while providing sufficient tight handling property and drape (col. 7, lines 9-21). When the standard deviation of the space area is taken into account, the resin-impregnated artificial leather preferably has no spaces of 400 microns squared or more, in order to obtain an artificial leather with full grain and no buckling creases with a high level of softness and drape (col 10, lines 4-11).
The spacer area range of Morishima substantially overlaps the claimed range in the instant claim 10. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Morishima, because overlapping ranges have been held to establish prima facie obviousness.
Since both Yanai in view of Horiguchi and Kaneko and Morishima teach nonwoven fabrics for use as a base layer in an artificial leather, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the artificial leather of Yanai in view of Horiguchi and Kaneko to have a space area of 70-400 microns squared in order to provide an artificial leather with full grain and no buckling creases with a high level of softness and drape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine translation used as reference
        2 Machine translation used as reference